DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 and 22 are objected to because of the following informalities: claim 3, line 2; claim 4, line 1; claim 22, line 2, "a" should be changed to --the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends on claim 1 and recites "based insulation formed around the conductor, wherein the extruded insulation is formed around the base insulation."  However, claim 1 earlier recites "a solid first layer formed around and bonded to the conductor."  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 13 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-10, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanner et al. (2016/0196912).
 	Sanner et al. discloses a magnet wire comprising a conductor (2); and an insulation formed around the conductor, the insulation comprising: a solid first layer (3) formed around and bonded ([0081]) to the conductor from a first thermoplastic polymeric material having a first thermal index, the first layer comprising at least 50% of the thickness of the insulation (abstract and [0063]); and a solid second layer (4) formed around the first layer and in contact with an entire outer periphery of the first layer, the second layer formed from a second thermoplastic polymeric material having a second thermal index higher than the first thermal index.  Specifically, Sanner et al. discloses the first layer formed from polyphenylene sulfide or nylon ([0021]) and the second layer formed from perfluoroalkoxy ([0057]), and perfluoroalkoxy is known to have thermal index (melting temperature) higher than that of polyphenylene sulfide or nylon (see, Perera US 2017/0370026, Table 2) (re claims 1 and 14).  It is noted that the insulation of Sanner et al. has a partial discharge inception voltage of at least 1200 volts because it comprises structure and material as claimed (re claim 1).  Also, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 3 and 15, Sanner et al. discloses the first layer comprising between 55% and 80% of the thickness of the insulation and the second layer comprising between 20% and 45% of the thickness ([0063]).
 	Re claims 4 and 14, Sanner et al. discloses the thickness of the insulation being between 15 micrometers and 200 micrometers (abstract).
 	Re claims 5 and 17, Sanner et al. discloses the first thermoplastic polymeric material comprising polyester, nylon, polyphenylene sulfide, or polyphenylsulfone ([0021]).
 	Re claims 7-8 and 19, Sanner et al. discloses the first thermal index being 200ºC or less ([0021], polycarbonate or polyamides having Tm < 200ºC, see Perera Table 2) and the second thermal index being 240ºC or more ([0057], perfluoroalkoxy having Tm > 240ºC, see Perera Table 2).
 	Re claim 9, Sanner et al. discloses the first thermoplastic polymeric material comprising an amorphous material ([0021]) and the second thermoplastic polymeric material comprising a semi-crystalline or a crystalline material (perfluoroalkoxy).
 	Re claim 10, Sanner et al. discloses a filler material ([0022]) incorporated into one of the first and second thermoplastic polymeric materials.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 13, 18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanner et al. in view of Ikeda et al. (2018/0268962).
 	Re claims 6, 18, 20, 22, and 23, Sanner et al. discloses the invention substantially as claimed except for the second thermoplastic polymeric material (of the outer layer) comprising PEEK.  Ikeda et al. discloses a magnet wire comprising an outer layer (14) comprising PEEK ([0032]).  It would have been obvious to one skilled in the art to use PEEK, as taught by Ikeda et al., for the second thermoplastic polymeric material of Sanner et al. to meet the specific use of the resulting wire since it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Re claims 12 and 13, Ikeda et al. discloses that a magnet wire comprising a conductor having thereon a base insulation which is comprised of polymeric enamel is known in the art ([0003]).  It would have been obvious to one skilled in the art to provide a base insulation, a polymeric enamel, as taught by Ikeda et al. around the conductor of Sanner et al. before providing the insulation (3/4) to further protect the conductor from the environment.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanner et al. in view of Oya et al. (2015/0310959).
 	Oya et al. discloses a magnet wire comprising first and second layers (2, 3), wherein a filler material incorporated into one of the layers, and wherein the filler material comprises titanium dioxide ([0074], 30 parts by mass or less with respect to 100 parts by mass the resin component).  It would have been obvious to one skilled in the art to incorporate the filler material as taught by Oya et al. into one of the first and second polymeric materials of Sanner et al. to improve the insulation properties.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 20 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847